Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 25, 2019

                                      No. 04-19-00632-CV

                         IN THE INTEREST OF L.V.B.D., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02174
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights that
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was originally due to be filed on October 2, 2019. The
court reporter filed a notification of late record requesting until October 18, 2019 to file the
reporter’s record, which this court granted. The court reporter has filed a second notification of
late record requesting until October 25, 2019 to file the reporter’s record. The request is
GRANTED. No further requests for extension of time to file the reporter’s record will be
granted.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk